Citation Nr: 1014301	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as breathing problems.

2.  Entitlement to service connection for otitis, claimed as 
a middle ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1959 and from February 1960 to April 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and February 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The 
September 2005 rating decision denied service connection for 
breathing problems and the February 2006 rating decision 
denied service connection for a middle ear condition.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran has not been shown to have any lung or 
respiratory disorder resulting in breathing problems on 
competent medical examination at any time during the pendency 
of this claim.

2.  The Veteran has not been shown to have otitis, claimed as 
a middle ear disorder, polyps or pus; he is service connected 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as breathing problems, 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Otitis, claimed as a middle ear disorder, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
for breathing problems in December 2004 and he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in February 2005.  The Veteran filed his service 
connection claim for a middle ear disorder in September 2005 
and he was notified of the provisions of the VCAA by the RO 
in correspondence dated in October 2005.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SOC) 
was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in September 2005, 
November 2005 and December 2005 to assess the etiology of his 
claimed disabilities.

The Veteran has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in- service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Factual Background

In December 2004, the Veteran filed a claim for service 
connection for breathing problems, along with several other 
disabilities, including residuals of a fractured nose.  In 
his claim, he described a motor vehicle accident in service, 
stating that he suffered a "fractured skull, a broken nose, 
broken collar bone and numerous bruises and cuts" as well as 
a loss of consciousness.  

In February 2005, the RO sent a letter to the Veteran asking 
him to specify the type of breathing problem he was claiming 
as a disability.  The Veteran did not respond to this 
request.  The Court has held that VA's "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.

Service treatment records (STRs) include a October 1956 
enlistment physical examination report.  It was noted that 
the Veteran's sinuses, lungs and chest were normal, as was a 
chest X-ray film.  STRs contain a January 1957 annual chest 
x-ray which showed the lungs to be within normal limits.  In 
September 1957, he was treated for an upper respiratory 
infection (URI).  October 1957, he was diagnosed with an 
acute undifferentiated URI.  In a November 1957 record, it 
was noted that the Veteran had been hospitalized for the flu, 
after which he developed "a deep bronchial type of cough" 
which had persisted for four to six weeks.  He had wheezes 
and faint rales and sonorous rhonchi in both lung fields.  
The diagnosis was acute mild bronchitis.  A chest x-ray film 
at the time was negative.  In November 1958, he was involved 
in a motor vehicle accident and sustained an abrasion of the 
left scapular region, a laceration to his scalp, a contusion 
of the left anterior chest, a fractured nose, a fractured 
left scapula, and a fractured first left rib following a 
motor vehicle accident.  A chest x-ray film showed no 
evidence of pneumothorax.  A June 1959 chest x-ray study 
noted no significant abnormality.  In his July 1959 Army 
separation examination report, his sinuses lungs and chest 
were noted to be normal, and a chest X-ray film was negative.  
It should also be noted that the STRs for the first period of 
service are entirely negative for complaints or findings 
regarding the middle ear/otitis.

The Veteran's service records from February 1960 to April 
1964 did not include treatment for or diagnosis of any 
respiratory problems.  His February 1960 enlistment physical 
examination report showed the sinuses, lungs and chest to be 
normal, and a chest X-ray film was negative.  In the 
accompanying report of medical history, the Veteran voiced no 
complaints of chest pain, asthma, shortness of breath, or 
chronic cough.  His April 1964 separation examination report 
noted his sinuses, lungs and chest to be normal, and the 
April 1964 chest x-ray film was negative.  It should also be 
noted that the STRs for the second period of service are 
entirely negative for complaints or findings regarding the 
middle ear/otitis.

Requests for treatment/medical records for hearing loss from 
Miracle Ear and WestPoint Stevens resulted in negative 
replies from both companies, for records regarding the 
Veteran.

During a June 2004 new patient history and physical from the 
VA Greenville Clinic the Veteran stated he had smoked a half 
a pack of cigarettes for 50 years, and that his father died 
of lung cancer.  He also noted he did not have a history of 
persistent cough, dyspnea, pleuritic chest pain, wheezing, 
asthma or pneumonia.  On objective examination, he had a 
respiration rate of 20, his chest expansion was symmetrical, 
his bilateral breath sounds were clear to auscultation and 
his respirations were regular and nonlabored.  His sinuses 
were nontender, and the right nostril had some clear fluid.  
His ear canals were patent with no discharge, his tympanic 
membranes were intact without erythema, bulging or 
retraction.  He was noted to be hearing impaired.  The 
diagnosis was rhinitis.  

In September 2005 the Veteran was afforded a VA audiological 
examination.  He provided a history of his in-service motor 
vehicle accident, including the fractured skull and his loss 
of consciousness for four days.  He described extensive noise 
exposure in service, including explosives and aircraft noise.  
He had some noise exposure following service, with work as a 
construction worker and truck driver.  He reported a negative 
history of ear infections or ear surgery.  On physical 
examination the Veteran was noted to have normal middle ear 
function based on acoustic immittance testing.  He was noted 
to have moderate to profound mixed hearing loss, and the 
examiner suggested referral to a otolaryngologist due to the 
conductive competent involved in the hearing loss.  She 
stated that it was difficult to determine how much of his 
hearing loss was due to nerve damage or some other 
ear/medical condition.

In a September 2005 rating decision the Veteran was granted 
service connection for bilateral hearing loss with an 
evaluation of 10 percent.

The Veteran was afforded a general VA medical examination in 
November 2005; the claims file was present and reviewed by 
the examiner.  On physical examination, evaluation of the 
head, eyes, ears, nose and throat (HEENT) was described as 
normocephalic, atraumatic, and anicteric.  His lungs were 
clear to auscultation with good excursion.

In December 2005 the Veteran was afforded a VA respiratory 
examination; the claims file was available and reviewed in 
conjunction with the examination.  During the examination, 
the Veteran described the motor vehicle accident.  He stated 
that since the accident, he has had difficulty breathing 
through his nose.  He denied any known lung disease, 
allergies or bronchitis (though the examiner noted it was 
listed in his claims file).  He also denied chronic cough and 
dyspnea on exertion.  He stated he was never told he was 
asthmatic and he was not under treatment for any lung 
condition.  On physical examination his lungs were clear to 
auscultation with good air movement and no rales, rhonchi or 
wheezing.  The examiner did not provide a respiratory 
diagnosis, and stated that the Veteran's inability to breathe 
through his nose should be addressed in his Nose, Sinus, 
Larynx and Pharynx VA examination.

Subsequently, in December 2005, the Veteran was afforded a 
Nose, Sinus, Larynx and Pharynx VA examination.  The 
fractured nose from the motor vehicle assident was noted.  He 
had recently quit smoking cigarettes (three months prior).  
On physician examination he was noted to have a mildly 
deviated septum to the right side with 30 percent 
obstruction.  

In March 2006 the Veteran was granted service connection for 
residuals of a fractured nose with a non compensable 
evaluation under Diagnostic Code 6502 for deviation of the 
septum.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review of the claims file and in light of the facts 
presented above, the Board must find service connection for a 
respiratory disorder claimed as a breathing problem and 
service connection for otitis, claimed as a middle ear 
condition, are not warranted.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A. § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, at 1332; 
and see Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, in the 
absence of proof of a present disability there can be no 
valid claim.

Though the Veteran was diagnosed with acute bronchitis in 
service, the condition was not chronic and, in fact, he did 
not suffer from any respiratory conditions during his second 
term of active service.  There are no post-service treatment 
records which contain complaints of or diagnoses of 
respiratory problems, and the Veteran's VA respiratory 
examination determined that his "breathing problems" are 
due to his deviated septum.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say, 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

As the Veteran is service connected for residuals of a 
fractured nose under the diagnostic code for a deviated 
septum which rates based on obstruction of the nasal 
passages, he cannot be service connected for breathing 
problems resulting from the same symptomatology (the 
inability to breath due to an obstructed nasal passage).

Although the September 2005 VA examination noted that the 
Veteran had some conductive hearing loss, which could note a 
middle ear disorder, the condition would be rated based on 
hearing loss, for which the Veteran is already evaluated (10 
percent).  There has been no indication of otitis, polyps or 
pus, and both the December 2004 new patient examination and 
the September 2005 VA examination noted that the Veteran's 
middle ear was normal.  Further VA examination to assess the 
conductive component of his hearing loss is unnecessary, as 
his hearing loss is already rated and he could not be given 
an additional rating for hearing loss due to a middle ear 
disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a respiratory disorder 
claimed as breathing problems is denied.

2.  Entitlement to service connection for otitis, claimed as 
a middle ear disorder is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


